DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment made of applicant's claim for foreign priority based on an application filed in Korea on 06 April 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0040596 application as required by 37 CFR 1.55. Further, a certified copy was not received in the parent application.

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreissig et al. (USP 2,272,100 hereinafter “Kreissig’). 
In regards to claim 1, Kreissig discloses a tube fitting device for facilitating tube connection position determination, the tube fitting device comprising:
a fitting body (13) comprising a cylindrical channel portion (central bore) into which a first tube and a second tube may be inserted, the cylindrical channel portion comprising a single accommodation groove (18) formed therein;
a pair of fixing nuts (14, 14’), each fixing nut rotatably coupled to a respective open end of the fitting body and surrounding a respective one of the first tube and the second tube; 
a single elastic ring (17) mounted in the accommodation groove and having an inner diameter smaller than the narrowest inner diameter of the fitting body such that the inner surface of elastic ring protrudes inside the fitting body, the elastic ring configured to abut an end of the first tube and an end of the second tube to be inserted into the cylindrical channel of the fitting body (shown in fig. 1);
a collet (11) inside each fixing nut; and
a fitting body packing (10) installed inside each open end of the fitting body to be in close contact with each of the respective first tube and second tube.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kreissig as applied to claims 1 above.
Kreissig discloses the tube fitting device of claim 1. Kreissig does not disclose the fitting body further comprises a tapered inclined surface formed inside proximate to each open end of the fitting body such that when the first tube and the second tube are inserted into the fitting body, a gap is formed between the fitting body and the first tube and between the fitting body and the second tube.
The examiner takes official notice that it is well known to have tapered incline surfaces proximate to the open end of the fitting body, in order to ease insertion of the tube into the fitting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fitting body of Kreissig with a tapered inclined surface formed inside proximate to each open end of the fitting body, in order to ease insertion of the tubes into the fitting.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kreissig as applied to claim 1 above, and further in view of Blackwell et al. (USP 5,908,211 hereinafter “Blackwell).
Kreissig discloses the fitting device of claim 1. Kreissig does not teach an adhesive tape is taped on outer surfaces of the fitting body and the fixing nuts to prevent rotation of the fixing nuts and to maintain a certain distance between the fitting body and the fixing nuts.
However, Blackwell teaches that it is known to use adhesive tape to hold different elements (10, 11) of a pipe connection together until a final connection between the two fitting members is complete (see col. 3, line 40 - col. 4, line 2).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting of Kreissig with adhesive tape, in order to hold the nuts and fitting body together until a final connection is made, as taught by Blackwell at col. 3, line 40 - col. 4, line 2.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 contains all limitations found in allowed claim 1 of the parent application.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        11/15/2022